Citation Nr: 0841366	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to special monthly pension based upon need 
for the regular aid and attendance of another person.

2.  Entitlement to special monthly pension based upon status 
of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; he also is not a patient in a nursing home and is not 
bedridden.

2.  The veteran is found to be able to walk up to one half 
mile without the assistance of another person.  He does not 
use any special prosthetics or orthopedic appliances.  He is 
able to bathe himself, keep himself ordinarily clean and 
presentable, and attend to the wants of nature.  He requires 
some assistance with self-feeding and dressing.   

3.  The veteran was born in October 1927.  He is over 65 
years of age.  

4.  While the veteran is not substantially confined to his 
home, the evidence reflects that he has two disabilities that 
are separately evaluated as 60 percent disabling.   




CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on aid and 
attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2008).

2.  The criteria for special monthly pension by reason of 
being housebound have been met.  38 U.S.C.A. §§ 1502, 1513, 
1521, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.351, 3.352 (2008); Hartness v. Nicholson, 20 Vet. App. 
216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for special monthly pension; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  This 
notice fully complies with applicable regulations and case 
law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  No further assistance is 
required. 



Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance or upon his status as being 
housebound.  Special monthly pension at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  To establish a need for 
regular aid and attendance, the veteran must be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; a patient in a nursing home 
because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)- (c), 
3.352(a) (2008).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a) (2008).

The particular personal functions which the veteran is unable 
to perform should be considered in connection with the 
claimant's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  Determinations that 
the veteran is so helpless as to need regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition requires the veteran to be in bed.  
Determinations must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2008).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. 
§ 3.352 (2008).

In the present case, the veteran is not bedridden, blind (in 
both eyes as defined by 38 C.F.R. § 3.351), or a patient in a 
nursing home.  See VA examinations, August 2007.  Upon 
examination, he was found to be capable of undressing and 
bathing himself and attending to the wants of nature.  He was 
generally able to feed and dress himself with assistance, 
although he reported some difficulties such as spilling 
liquid if trying to pour into a drinking glass or putting 
clothing on backward.  VA examination for aid & attendance, 
August 2007.  While the veteran is assisted on a regular 
basis by members of his family, the difficulties that he 
describes experiencing are not of the severity contemplated 
by the criteria for determining need for aid and attendance.  
He is generally able to complete the tasks of self-care 
outlined in 38 C.F.R. § 3.352, and the Board finds that he is 
not so helpless as to require aid and attendance as defined 
by regulation.
  
Although special monthly pension is not warranted for this 
veteran based upon the need for aid and attendance, he may be 
eligible for special monthly pension by reason of being 
housebound.  Eligibility is found where a veteran has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) - (2) (2008).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2008).

In the case of a veteran over 65, there is no need for a 
single 100 percent disability before special monthly pension 
based on being housebound can be granted.  In the case of a 
veteran 65 or older, housebound benefits can be awarded where 
in addition to age, he has disability rated at 60 percent or 
more; or is substantially confined to his home.  Hartness v. 
Nicholson, 20 Vet App 216, 220-2 (2006).

For purposes of housebound benefits, the Court held that 
being "substantially confined" to the home, means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term "substantially confined," the 
Court held that the term may conceivably be more broadly 
construed.  It found that "Congress intended to provide 
additional compensation for veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income as opposed to an inability to leave 
the house at all."  Hartness v. Nicholson, 20 Vet. App. at 
222., cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

In the present case, the Board notes that the veteran is over 
65 years of age.  See DD Form 214 (showing date of birth as 
October 2, 1927).  Thus, per the holding in Hartness, special 
monthly pension at the housebound rate may be awarded without 
actual confinement to the home or the need for a disability 
rated at 100 percent.  The housebound rate is payable if the 
veteran, in addition to advanced age, has disabilities rated 
at 60 percent.  Hartness, supra.  


Here, the veteran's insulin dependent diabetes mellitus and 
vision impairment are each rated as 60 percent disabling.  
Therefore, the Board finds that he is entitled to receive 
special monthly pension at the housebound rate.  


ORDER

Entitlement to special monthly pension based on aid and 
attendance is denied.

Entitlement to special monthly pension by reason of being 
housebound is granted.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


